El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
El apelante fue acusado de cometer el delito de robo. Art. 173 del Código Penal, 33 L.P.R.A. sec. 4279. Además, en la acusación el fiscal le imputó delincuencia habitual por haber sido sentenciado y convicto anteriormente en dos (2) ocasiones por los delitos de robo, tentativa de escalamiento agravado, apropiación ilegal agravada y escalamiento agra-vado. A esos efectos, la acusación indicaba los delitos por los cuales había sido declarado convicto anteriormente.
El apelante renunció a su derecho a juicio por jurado, aceptó la alegación de delincuente habitual e hizo alegación de no culpable del delito imputado.
*790El tribunal lo encontró culpable del delito de robo y lo condenó a veinte (20) años de prisión, conforme a lo dispuesto en el Art. 74 del Código Penal, según enmendado, 33 L.P.R.A. ant. sec. 3375.
El Sr. Juan Montañez es taxista y, para el 21 de marzo de 1982, estaba trabajando a altas horas de la noche en un sector de la Avenida Barbosa cerca de Río Piedras. Como a eso de las 3:30 A.M. recogió a un pasajero —quien luego resultó ser el acusado— a quien describió como trigueño, de baja estatura, de bigote y barba, y con muchas cicatrices en ambos brazos. En ese momento, el acusado no le indicó al chofer un lugar específico a donde quería ir, sino que lo diri-gía mientras éste conducía el taxi. Durante el trayecto, el acusado le ofreció en venta al señor Montañez unos televi-sores que, según le indicó, se había robado de un muelle en San Juan. También le mencionó que le incomodaba una pis-tola calibre veinticinco (25) que siempre portaba consigo. Fi-nalmente, el acusado dirigió el taxi hasta una calle sin salida del Residencial Ernesto Ramos Antonini. Una vez allí, le in-dicó al señor Montañez que tenía seis (6) dólares para pa-garle, pero que no se los iba a dar porque quería que le cam-biara un billete de veinte (20) dólares. El acusado no le mos-tró el billete de veinte (20) dólares, pero insistió en que se lo cambiara, pues de lo contrario le iba “a pegar dos tiros”. Luego de este intercambio, el acusado apagó el motor del vehículo, sacó la llave del encendido y le ordenó al señor Montañez que le entregara el dinero que tenía. Este le en-tregó un billete de veinte (20) dólares que tenía guardado en el bolsillo de su camisa. El acusado también tomó unos treinta y cinco (35) dólares de la guantera del automóvil.
El incidente ocurrido en el residencial tomó unos cinco (5) minutos y, durante todo el tiempo, el taxista pudo obser-*791var al acusado, ya que la luz interior del vehículo estuvo en-cendida.
Después de ocurridos los sucesos, el señor Montañez se encaminó a la Avenida Barbosa en busca de un agente de la Policía que le pudiera ayudar. Al poco tiempo apareció una patrulla. El señor Montañez le informó a los policías todo lo ocurrido y éstos anotaron los datos y llamaron por radio a otras patrullas para que realizaran una ronda por el sector. Tanto las patrullas como el señor Montañez circundaron el área cercana a donde ocurrieron los hechos, pero no pudie-ron localizar al acusado.
Unas tres (3) semanas después, el señor Montañez vio al acusado en un restaurante de Isla Verde y, al percatarse de ello, salió inmediatamente a buscar la asistencia de la Policía. Cerca del lugar encontró dos (2) oficiales del orden público que rehusaron ayudarlo porque, según indicaron, “eso ‘era cosa del C.I.C.’”. Alegato del apelante, pág. 63.
El 28 de abril de 1982 el señor Montañez volvió a ver al acusado, esta vez en la Avenida Ashford de Santurce. Inme-diatamente se dirigió al Cuartel de la Policía ubicado en la Parada 19. Allí le informó al policía Vargas todo lo sucedido durante la madrugada del 21 de marzo. El señor Montañez y el policía Vargas se dirigieron, junto a otras patrullas, al lu-gar donde aquél había visto al acusado. Al llegar al lugar, el señor Montañez lo identificó y el policía Vargas lo arrestó.
Durante el juicio, la defensa presentó como prueba el tes-timonio del acusado. Éste declaró únicamente respecto a las cicatrices de sus brazos. De acuerdo con su declaración y con la observación que consta en récord, surge que el acusado tiene dos (2) cicatrices grandes y unas quince (15) cicatrices pequeñas en su brazo izquierdo, así como un tatuaje multicolor de forma rectangular en su antebrazo derecho.
El 17 de septiembre de 1982 el tribunal declaró al acu-sado culpable de delito de robo. Luego de que el juez emi-tiera su fallo condenatorio, la defensa solicitó al tribunal que *792ordenase una evaluación siquiátrica del acusado con miras a determinar si poseía las características de un delincuente habitual. El fiscal se opuso. El tribunal se reservó su dicta-men y el pronunciamiento de la sentencia hasta tanto las partes sometieran sus posiciones por escrito. Luego de que ambas partes sometieran sus memorandos de derecho y de varios trámites interlocutorios, el tribunal declaró al acu-sado “delincuente habitual” y lo sentenció a cumplir un tér-mino de reclusión de veinte (20) años.
En apelación, el acusado alega que el tribunal cometió los errores siguientes:
[1.] Se vulneró el derecho a gozar de la presunción de ino-cencia al estimar el Ilustre Magistrado de instancia que la prueba presentada por la defensa venía obligada a controver-tir la prueba de cargo.
[2.] Erró la Ilustre Sala de instancia al declarar culpable al acusado a base de una prueba que no controvirtió la presun-ción de inocencia ni estableció su culpabilidad más allá de duda razonable.
[3.] Se menoscabó el derecho al debido proceso de ley al decretarse al acusado delincuente habitual sin habérsele per-mitido controvertir la presunción establecida en el artículo 74 del Código Penal.
[4.] Incidió la Honorable Sala de instancia al decretar de-lincuente habitual al acusado sin habérsele concedido los be-neficios de los artículos 68 y 69 del Código Penal a pesar de que las referidas disposiciones estuvieron en vigor en un perí-odo anterior a la fecha en que se le sentenció. Alegato del apelante, págs. 6-7.

II

No le asiste la razón al apelante.
En el primer señalamiento de error, el apelante alega que el tribunal invirtió el peso de la prueba al sostener que la defensa no había controvertido la prueba de cargo. A su jui-cio, dicha actuación menoscabó la presunción de inocencia de *793que goza todo acusado. Este argumento es patentemente frí-volo.
Según surge de la minuta de la vista celebrada el 17 de septiembre de 1982, luego de terminada la vista en su fondo, el tribunal manifestó que la prueba de cargo demostró la cul-pabilidad del acusado más allá de duda razonable. El tribunal apreció la prueba de cargo y declaró al acusado culpable a base de dicha prueba. No surge de los autos que el tribunal haya invertido el peso de la prueba.
III
En el segundo señalamiento de error, el apelante sostiene que la prueba de cargo estuvo plagada de contradicciones y omisiones, y que la misma no demostró su culpabilidad más allá de duda razonable.
En reiteradas ocasiones hemos manifestado que, en ausencia de pasión, prejuicio o error manifiesto, este Tribunal no intervendrá con el veredicto de culpabilidad emitido por el juzgador de los hechos. Pueblo v. Rivera Robles, 121 D.P.R. 858 (1988); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988); Pueblo v. Mendoza Lozada, 120 D.P.R. 815 (1988); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Borrero Robles, 113 D.P.R. 387 (1982); Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980); Pueblo v. López Pérez, 106 D.P.R. 584 (1977). La razón de esta norma es obvia: es el juzgador de los hechos quien puede apreciar el compor-tamiento del testigo al momento de declarar en el juicio. Ortiz v. Cruz Pabón, 103 D.P.R. 939 (1975); Pueblo v. Rivero, Lugo y Almodóvar, supra; Pueblo v. Cabán Torres, supra.
En este caso no encontramos razón alguna para apar-tarnos de esas normas e intervenir con la apreciación de la prueba. La misma está ampliamente sostenida por los testi-monios presentados ante el tribunal de instancia. El Ministe-rio Público probó en el juicio todos los elementos del delito *794de robo. El apelante no nos ha demostrado la existencia de prejuicio, pasión o error manifiesto en la determinación del tribunal de instancia.
Un análisis minucioso de la exposición narrativa de la prueba, de los autos y de la prueba documental demuestra que la prueba de cargo contenía algunas contradicciones y omisiones que no afectan la disposición final del recurso. Éstas no son de tal naturaleza que causen “en nuestro ánimo una insatisfacción o intranquilidad de conciencia tal que se estremezca nuestro sentido básico de justicia ...”. Pueblo v. Cabán Torres, supra, pág. 648; Pueblo v. Rivero, Lugo y Almodóvar, supra; Pueblo v. Mendoza Lozada, supra. Las omisiones y contradicciones versan sobre detalles secundarios que no afectan la prueba esencial de cargo. Pueblo v. Espinet Pagán, 112 D.P.R. 531 (1982). Vista en su totalidad y en la forma más favorable al acusado, la misma era suficiente para sostener el fallo condenatorio.
> 1 — 1
El apelante alega en su tercer señalamiento de error que el Art. 74 del Código Penal, supra, es inconstitucional por razón de que establece una presunción incontrovertible contra un acusado. Para que sea válida la presunción, según alega, debe permitírsele controvertirla mediante la celebra-ción de una vista a esos efectos. En esencia, el apelante arguye que el Art. 74 del Código Penal, supra, viola el debido proceso de ley en la medida que autoriza la privación de su libertad a base de una presunción que no guarda un nexo racional entre el hecho presumido y el hecho básico.
En nuestra reciente opinión de Pueblo v. Mattel Torres, 121 D.P.R. 600 (1988), no se planteó, ni tuvimos la oportunidad de discutir, la constitucionalidad del Art. 74 del Código Penal, supra. Ahora lo hacemos.
*795Prácticamente todos los estados de Estados Unidos tienen un estatuto de delincuencia habitual dentro de su cuerpo de normas jurídicas. T.J. Moran, Separation of Powers and the Illinois Habitual Offender Act: Who Sentences the Habitual Criminal? 13 (Núm. 4) Loy. U. Chi. L.J. 1033 (1982). También, en la legislación criminal federal. Spencer v. Texas, 385 U.S. 554 (1967); 18 U.S.C. sec. 2114. Este tipo de esta-tuto ha existido por mucho tiempo en Inglaterra y en Es-tados Unidos. En algunos estados de la unión norteamericana se remontan hasta el 1796. Graham v. West Virginia, 224 U.S. 616 (1912). La mayoría de los estatutos son simi-lares en su esencia, aunque varía el número y la gravedad de los delitos que deben ser cometidos antes de que una persona pueda ser convicta como delincuente habitual. Moran, op. cit., págs. 1034-1035.
Los estatutos de delincuencia habitual persiguen dis-tintos propósitos. En algunas jurisdicciones se persigue el propósito de disuadir a posibles delincuentes reincidentes; en otras, se persigue lograr la rehabilitación del delincuente múltiple, el de separarlo de la sociedad como medida de pro-tección social o el de proveer una medida de retribución para con la sociedad. Ch.W. Sorenson, Jr., The Habitual Criminal Act: Quantity of convictions Only?, 59 (Núm. 1) Neb. L. Rev. 507 (1980). Sin embargo, en la mayoría de las jurisdic-ciones el propósito es el de establecer una penalidad adicio-nal para el delincuente múltiple, es decir, el de penalizar la repetición de conducta delictiva. Graham v. West Virgina, supra; Spencer v. Texas, supra; Rummel v. Estelle, 445 U.S. 263 (1980); Sorenson, supra; State v. Pierce, 283 N.W.2d 6 (Neb. 1979).
Los estatutos de delincuencia habitual han resistido todo tipo de ataque bajo la constitución federal al amparo de las cláusulas de debido proceso de ley, igual protección de. las leyes, aplicación retroactiva de las leyes, castigos crueles e inusitados, doble exposición y privilegios e inmunidades. So*796renson, supra; Rummel v. Estelle, supra; Spencer v. Texas, supra; Oyler v. Boles, 368 U.S. 448 (1962); Gryger v. Burke, 334 U.S. 728 (1948); Graham v. West Virginia, supra; McDonald v. Massachusetts, 180 U.S. 311 (1901); Moore v. Missouri, 159 U.S. 673 (1895).
El Tribunal Supremo de Estados Unidos ha mantenido un alto grado de deferencia sobre la facultad de las legisla-turas estatales para definir las acciones que serán conside-radas como delito y para prescribir las penalidades de dichas acciones dentro de sus jurisdicciones. McMillan v. Pennsylvania, 477 U.S. 79 (1986); Solem v. Helm, 463 U.S. 277 (1983); Rummel v. Estelle, supra. Dicho Tribunal ha sostenido que los estados tienen un interés válido en penalizar a aquellas personas que demuestran, a través de conducta de-lictiva repetida, una persistente tendencia a delinquir y a comportarse contrario a las normas de convivencia social. Al efecto, el Tribunal se ha expresado en los términos siguien-tes:
... es además el interés, según se expresa en todas las leyes sobre delincuencia habitual, de castigar de una manera más severa a aquellos que con su conducta delictiva repetitiva han demostrado que simplemente no están capacitados para adap-tarse a las reglas sociales establecidas por su estatuto penal. (Traducción nuestra.) Rummel v. Estelle, supra, pág. 276.
Hoy no se cuestiona la facultad de los estados para aprobar estatutos de delincuencia habitual. Spencer v. Texas, supra; Rummel v. Estelle, supra; Oyler v. Boles, supra. A esos efectos, el Tribunal Supremo de Estados Unidos manifestó que
... ya no se puede impugnar seriamente la constitucionali-dad de la práctica de imponer penas más severas a los delincuentes habituales. (Traducción nuestra.) Oyler v. Boles, supra, pág. 451.
Debe indicarse que los criterios para definir un delincuente habitual y la penalidad que le habrá de ser im-*797puesta son asuntos que competen a las jurisdicciones estatales. Rummel v. Estelle, supra, pág. 285. La Legislatura de Puerto Rico tiene amplia facultad para crear delitos e impo-ner castigos en ausencia de limitaciones constitucionales. Pueblo v. Hickock of P.R., Inc., 78 D.P.R. 392 (1955); Pueblo v. Martínez Torres, 116 D.P.R. 793 (1986); Pueblo v. Pérez Zayas, 116 D.P.R. 197 (1985).
En el caso de autos, la convicción del apelante bajo el Art. 74 del Código Penal, supra, no viola la cláusula del debido proceso de ley de nuestra Constitución, pues al acusado se le garantizaron todos los requisitos procesales de dicho proceso. La ordenación de una penalidad adicional para quien ha sido convicto en más de dos (2) ocasiones es parte de las prerrogativas constitucionales de la Asamblea Legislativa.
La Asamblea Legislativa puede imponer a los delincuentes habituales una penalidad mayor dentro de la autoridad que constitucionalmente le asiste para imponer castigos. Ello no viola la cláusula contra castigos crueles e inusitados. Art. II, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1.
El fundamento para tratar al delincuente habitual como una categoría sujeta a una penalidad adicional es que su conducta demuestre que las penas que le fueron impuestas anteriormente no han tenido efecto disuasivo o rehabilitador alguno. D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1983, págs. 331-332. Ello no hace del Art. 74 del Código Penal, supra, un castigo cruel e inusitado.
Sobre ese respecto, la posición que ha adoptado el Tribunal Supremo de Estados Unidos al analizar alguna legisla-ción sobre las disposiciones sobre castigos crueles e inusi-tados es la siguiente:
*798“[L]a cláusula contra los castigos crueles e inusitados cir-cunscribe el proceso penal de tres maneras: primero, limita los tipos de castigo que pueden imponerse a aquellas personas convictas de delitos, e.g., Estelle v. Gamble [429 U.S. 97 (1976)], Trop v. Dulles, supra; segundo, proh[í]be castigos al-tamente desp[ro]porcionados a la severidad del delito, e.g., Weems v. United States, supra; y tercero, le impone límites sustantivos a lo que puede ser un delito y la pena, [e.y.] Robínson v. California, supra .... El propósito primario de la cláusula contra castigos crueles e inusitados ha sido siempre con-siderado, y apropiadamente así ha sido, como uno dirigido al método o al tipo de castigo impuesto por la violación de delitos . . . .” (Escolio omitido.) D. Nevares-Muñiz, La sentencia determinada, aspectos constitucionales, 43 (Núm. 3) Rev. C. Abo. 421, 424 (1982).
Aunque la penalidad máxima de noventa y nueve (99) años naturales dispuesta por el Art. 74 del Código Penal, supra (delincuencia habitual) parezca altamente punitiva, el Tribunal Supremo de Estados Unidos validó en el caso de Rummel v. Estelle, supra, la imposición al convicto de una penalidad de cadena perpetua según el estatuto de Texas, similar al nuestro. En dicho caso el convicto había cometido tres (3) delitos graves, los cuales no eran de naturaleza vio-lenta. De hecho, el último delito constituía una apropiación por medios fraudulentos de $120.75. Nevares-Muñiz, op. cit., pág. 332.
V
A los fines de colocar en adecuada perspectiva el Art. 74 del Código Penal, supra, y el concepto de delincuente habitual, examinamos la trayectoria histórica del mismo, así como de los conceptos de medidas de seguridad y de reinci-dencia presentes en nuestro ordenamiento penal.
El anterior Art. 74 del Código Penal, supra, según en-mendado, relativo a la delincuencia habitual vigente cuando se sentenció al apelante y cuando éste cometió los actos que dieron lugar a la misma, disponía que:
*799El convicto de delito grave que anteriormente hubiere sido sentenciado por dos o más delitos graves cometidos en tiempos diversos e independientes unos de otros, se presume que demuestra una persistente tendencia a delinquir, y será declarado por el tribunal delincuente habitual y recluido para su tratamiento por un término fijo que no será nunca menor de veinte (20) años ni mayor de noventa y nueve (99) años. El término fijo que se imponga será siempre en años naturales. (Énfasis suplido.)
La Ley Núm. 115 de 22 de julio de 1974 (33 L.P.R.A. sec. 3001 et seq.), al adoptar el Art. 74 del Código Penal, supra —sobre “delincuente habitual”— lo colocó dentro del capítulo correspondiente a las medidas de seguridad. 1974 Leyes de Puerto Rico 471-472. En ese momento, el legislador concibió la disposición de delincuente habitual como una medida dual de seguridad y de reincidencia. El propósito del artículo iba dirigido tanto a la consecución de la rehabilitación del convicto como a separar de la sociedad a aquellos que representaban un riesgo para la comunidad. Por ello, el artículo proveía la reclusión del convicto hasta que éste lograra su readaptación social. (1)
Según el esquema proyectado, era necesario una evalua-ción psicológica de la personalidad del acusado para así po-der determinar si la persona era un delincuente habitual que demostraba una persistente tendencia a delinquir y, tam-bién, para imponer la penalidad conforme a las caracterís-ticas individuales del delincuente habitual. P. del S. 581 de *8001967; Informe de la Comisión de lo Jurídico Penal del Senado sobre el P. del S. 753 de 17 de junio de 1974; Nuevo Código Penal y sus comentarios — Ley Número 115 de 22 de julio de 1974, 36 (Núm. 1) Rev. C. Abo. P.R. 1 (1975); D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, San Juan, Ed. Rev. C. Abo. P.R., 1986; J. Suárez Morales, De la reincidencia y la habitualidad: su estado en la ley penal vigente y en la proyectada, 37 (Núm. 3) Rev. Jur. U.P.R. 559 (1968); F. Pagán Rodríguez, Las medidas de seguridad en el Proyecto de Código Penal, Año VII (Núm. 28) Rev. Der. Pur. 343 (1968).
Cabe advertir que al aprobarse el Código Penal en 1974 se pospuso la vigencia del Art. 74 del Código Penal, supra, por el término de un (1) año. Con la aprobación de la Ley Núm. 146 de 3 de julio de 1975 (33 L.P.R.A. sec. 4628), la Asamblea Legislativa pospuso nuevamente la vigencia del Art. 74. Sin embargo, estando así pospuesta, el legislador aprobó la Ley Núm. 10 de 1ro de diciembre de 1975 (S3 L.P.R.A. sec. 3301). Esta medida activó la disposición sobre delincuente habitual en su aspecto de medida punitiva de reincidencia. La ley excluyó, sin embargo, los elementos de medidas de seguridad contenidos en el Art. 74 del Código Penal, 1974 Leyes de Puerto Rico 471-472. Además, adi-cionó el Art. 74A, 33 L.P.R.A. sec. 3375a, sobre las normas de determinación de reincidencia.
Llegado el 21 de julio de 1977, la Asamblea Legislativa aprobó la Ley Núm. 17 (33 L.P.R.A. sec. 4628), que pospone por dos (2) años adicionales la vigencia de los artículos del Código Penal correspondientes a las medidas de seguridad.
El 18 de junio de 1979, mediante la Ley Núm. 76 (1979 Leyes de Puerto Rico 165), la Legislatura pospuso nuevamente por dos (2) años adicionales la vigencia de los Arts. 59, 66, 67, 68, 69, 70, 71, 72, 73, 75 y 76. Un examen cuidadoso de dicha ley demuestra que la misma dejó en pleno vigor el *801Art. 74 del Código Penal, supra, como medida de reincidencia.
Llegado el 1980, la Asamblea Legislativa estableció en Puerto Rico un sistema de sentencia determinada. Dentro del proceso necesario de ajustes y enmiendas para confor-mar el Código Penal con dicho sistema, el legislador supri-mió del texto original del Art. 74 del Código Penal, 197k Leyes de Puerto Rico 471, la expresión “hasta lograr su rea-daptación social”. De esta forma reafirmó aún más el cam-bio que iniciara en 1975, dirigido a suprimir del Art. 74 supra, según enmendado, el elemento de medida de seguri-dad y a constituirlo en una medida pura de reincidencia.
El 9 de junio de 1981 se aprueba la Ley Núm. 8 para posponer nuevamente por dos (2) años adicionales la vigen-cia de las medidas de seguridad. No es sino hasta 1983 que, frente al historial previo de reiteradas posposiciones, el le-gislador decide poner en operación todas las medidas de se-guridad mediante la Ley Núm. 26 de 25 de septiembre de 1983. A esos efectos, dispuso que los Arts. 59, 66, 67, 68, 69 y 71 del Código Penal, 33 L.P.R.A. secs. 3283, 3351-3354 y 3372, entrarían en vigor el 22 de septiembre de 1984; los Arts. 75 y 76 del Código Penal, 33 L.P.R.A. secs. 3391 y 3392, el 22 de julio de 1985, y los Arts. 72 y 73 del Código Penal, 33 L.P.R.A. secs. 3373 y 3374, el 22 de julio de 1988.
Nótese que en el historial legislativo de la ley el legisla-dor se refiere a todas las medidas de seguridad sin hacer mención alguna del Art. 7k del Código Penal, supra, según enmendado. Ello es indicativo de que el legislador una vez más concebía este Art. 7k como una medida pura de reinci-dencia y no como una medida de seguridad.
Resulta muy ilustrativo el informe redactado por la Co-misión de lo Jurídico del Senado sobre el P. del S. 1367 de 11 de marzo de 1988.
En dicho informe se señala expresamente que, aunque originalmente se había aprobado el Art. 74 del Código Penal, *8021974 Leyes de Puerto Rico 471-472, como una medida mixta de reincidencia y de * seguridad, la legislación posterior la convirtió en una medida pura de reincidencia. De esa forma, bastaba que existieran dos (2) convicciones previas por de-litos graves para que la persona pudiera ser declarada delin-cuente habitual.
Mientras estaba pendiente ante nos este recurso de ape-lación, la Asamblea Legislativa derogó el Art. 74 del Código Penal, supra, según enmendado, mediante la Ley Núm. 34 de 31 de mayo de 1988 (33 L.P.R.A. secs. 3301-3302, 3351-3352 y 3391-3392). Dicha ley crea tres (3) categorías de rein-cidencia, entre las cuales incluye la reincidencia habitual. Conforme a la misma, la persona que es declarada reinci-dente habitual por haber cometido determinados delitos de-berá ser sentenciada a cumplir una condena de separación permanente de la sociedad. Una vez el convicto haya cum-plido treinta (30) años naturales de reclusión, quedará bajo la jurisdicción de la Junta de Libertad bajo Palabra con-forme los términos de dicha ley. La exposición de motivos del estatuto refleja la honda preocupación del legislador por el aumento alarmante en la criminalidad y el efecto de los cri-minales reincidentes en la vida comunitaria. Dicha exposi-ción de motivos declara lo siguiente:
La criminalidad es uno de los problemas que más preocupa al Pueblo de Puerto Rico. El azote del crimen ha llegado a cobrar dimensión tal que ha restringido marcadamente el ám-bito de libertad de la cuidadanía con grave menoscabo al dis-frute de la vida a que tienen perfecto derecho todos los ciuda-danos.
Ante tal circunstancia, el Gobierno tiene la responsabilidad de penar con mayor severidad al convicto que recurre en la delincuencia tanto como medida punitiva como de protección social y de disuación.
Para proteger a la sociedad puertorriqueña de los delin-cuentes reincidentes y habituales se aprueba esta legislación. Exposición de Motivos de la Ley Núm. 34 de 31 de mayo de 1988, Leyes de Puerto Rico, pág. 137.
*803Con una trayectoria y un historial legislativo tan diáfano y firme, es claro que desde 1975 el Art. 7U del Código Penal, supra, según enmendado, ha sido una medida pura punitiva de reincidencia, según expresamos en Pueblo v. Mattei Torres, supra, con excepción de los elementos de seguridad. Pueblo v. Feliciano Hernández, 113 D.P.R. 371 (1982).
Los Arts. 68 y 69 del Código Penal, 33 L.P.R.A. sees. 3353-3354, que proveen la preparación de informes psiquiátricos, sociales y psicológicos, y una vista en la que el acusado puede controvertir dichos informes, operan cuando el tribunal va a imponer una medida de seguridad, pero no cuando lo que se va a imponer es una penalidad adicional por reincidencia.
<3 I — I
Cabe advertir que en la jurisdicción federal se ha seguido una trayectoria similar a la nuestra. La legislación federal adoptada en 1970 mediante la Ley Pública Núm. 91-452, 84 Stat. 948 (1970), estableció un procedimiento especial me-diante el cual se le concedía a los “delincuentes especiales peligrosos” el derecho a una vista antes de que éstos fueran sentenciados. La vista tenía como propósito el permitirle al acusado cuestionar la imputación de la delincuencia especial. Ello siempre que cumpliera con varios requisitos procesales desde el momento en que se iniciaba la acusación. 18 U.S.C. sec. 3575.
Tanto las disposiciones contenidas en 18 U.S.C. see. 3575 como otras, fueron derogadas en 198k al adoptarse el Sentencing Reform Act de 1984. Ley Pública Núm. 98-473, 98 Stat. 1987. Con la derogación de estas secciones y la adop-ción de la nueva ley, el Congreso intentó uniformar de una manera efectiva los procedimientos de sentencia. 98 Stat. 3222 (1984).
*804VII
El Art. 74 del Código Penal, supra, según enmendado, al perder su carácter de medida de seguridad y constituirse como medida punitiva de reincidencia, se configuró como una norma de carácter sustantivo que autoriza la imposición de una penalidad mayor.
La Regla 13(A) de Evidencia define “presunción” como:
... [U]na deducción de un hecho que la ley autoriza a hacer o requiere que se haga de otro hecho o grupo de hechos pre-viamente establecidos en la acción. A ese hecho o grupo de hechos previamente establecidos se le denomina hecho básico; al hecho deducido mediante la presunción se le denomina he-cho presumido. 32 L.P.R.A. Ap. IV.
Se ha dicho que las presunciones no son propiamente evidencia, sino reglas que controlan el modo de evaluar la evidencia. E.L. Chiesa, Sobre la validez constitucional de las presunciones, 14 (Núm. 1) Rev. Jur. U.I.A. 727 (1979). A tenor con la definición contenida en las Reglas de Evidencia, las presunciones regulan las inferencias que puede hacer el juzgador a partir de determinado hecho y el efecto que tiene sobre las partes de presentar prueba en contrario. Weinstein, Weinstein’s Evidence Manual, Nueva York, Ed. Mathew-Bender, 1987, Sec. 5.01; Chiesa, supra; Pueblo v. González Beniquez, 111 D.P.R. 167 (1981). Así, por ejemplo, si en un juicio se presenta prueba sobre un hecho que se le denomina “hecho básico”, las Reglas de Evidencia regulan las deducciones que debe o puede hacer el juzgador, el efecto que puede tener sobre las partes y su obligación de rebatir el hecho presumido. Existe una diferencia entre inferencia y presunción: la primera es la deducción que hace el juzgador de un hecho probado sin que medie un mandato de ley; la segunda es la deducción de un hecho probado regulado *805por la ley. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. III, pág. 39; Pérez Aldarondo v. Tribunal Superior, 102 D.P.R. 1 (1974); Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411 (1965).
Las presunciones pueden ser, a su vez, controvertibles o incontrovertibles. Las controvertibles son aquellas que admiten prueba en contrario para refutar el hecho presumido; las incontrovertibles son aquellas que no permiten prueba en contrario. Las Reglas de Evidencia sólo regulan las presunciones controvertibles. Regla 13 de Evidencia, supra-, Chiesa, op. cit., pág. 40; Sucn. Soto v. Vélez, 60 D.P.R. 215 (1942).
La mayoría de los tratadistas distinguen en dos (2) categorías las presunciones incontrovertibles: aquellas que son verdaderamente presunciones incontrovertibles y aquellas que son normas de derecho sustantivo expresadas en un lenguaje de presunción. Algunos tratadistas llaman a éstas “presunciones conclusivas”. 1 Jones on Evidence Sec. 3:4, pág. 131 (1972); E.W. Clearly, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, pág. 966; 9 Wigmore on Evidence Sec. 2492 (1981).
El profesor Chiesa expresa lo siguiente en relación con estas llamadas “presunciones incontrovertibles”:
En rigor, las llamadas presunciones incontrovertibles son de ordinario seudo presunciones, reglas de derecho sustantivo expresadas bajo la apariencia de presunción. Por ejemplo, la norma sustantiva de derecho penal de que “los menores de dieciocho años son inimputables”, puede expresarse —aun-que no debe hacerse— en esta forma de “presunción incontrovertible”: “si un imputado tiene menos de dieciocho años (hecho básico) entonces es inimputable” ....
. . . [L]a “presunción incontrovertible” no es un principio de derecho probatorio, sino una norma de derecho sustan-tivo.
*806Debe aclararse que bajo la categoría de presunción se han incluido una serie de principios que no son, en puridad y rigor, presunciones. Si no puede reducirse un principio a la defini-ción de la regla, esto es, a unos hechos básicos y a un hecho presumido o inferido, no estamos frente a una presunción. Es-tamos frente a “sendo presunciones”. (Énfasis suplido y en el original.) Chiesa, op. cit., págs. 40-41.
Una presunción incontrovertible o conclusiva no regula las inferencias que deben o pueden hacerse a partir de un hecho básico. Dichas presunciones son normas de carácter sustantivo que encierran un mandato legislativo. La seudopresunción contiene una norma de derecho que debe ser aplicable conforme a los términos del estatuto y no a base de unas inferencias reguladas por la ley. Chiesa, op. cit., pág. 40; Clearly, op. cit., pág. 966; Wigmore, supra, Sec. 2492; Weinstein, supra, Sec. 5.02.
La confusión provocada por las seudopresunciones radica en que incorporan en su texto la estructura de una presunción: dado el hecho básico se infiere un hecho presumido. En el Art. 74 del Código Penal, supra, según enmendado, se ha configurado una seudopresunción que contiene una norma de carácter sustantivo, y no una presunción evidenciaría.
El Art. 74 del Código Penal, supra, según enmendado, ha sido redactado en el lenguaje típico de las presunciones incontrovertibles, pues presenta un hecho básico (la convicción previa de dos (2) o más delitos graves) y un hecho supuestamente presumido (la persistente tendencia a delinquir y el carácter de delincuente habitual). Sin embargo, el Art. 74 del Código Penal, supra, según enmendado, no ha sido una presunción propiamente dicho, pues el estatuto no regulaba las inferencias que pueda o deba hacer el juzgador a partir del hecho básico. La aplicación de una penalidad *807adicional, conforme al Art. 74 del Código Penal, supra, según enmendado, depende únicamente de la existencia de unas convicciones previas. El supuesto hecho presumido (la per-sistente tendencia a delinquir) no es pertinente para propó-sito de la aplicación de este artículo. Una vez se demuestra la existencia de las convicciones previas, es impertinente si el convicto demuestra efectivamente una persistente tendencia a delinquir.
El Art. 74 del Código Penal, supra, según enmendado, contenía un mandato legislativo que definía el término “delincuencia habitual” y prescribía la penalidad que se le habría de imponer a aquel acusado cuya conducta resultara acorde con la definición. El referido artículo fue aprobado por el legislador para que el tribunal, si determina probadas las convicciones anteriores, concluya que una persona es delincuente habitual y le imponga una condena en conformidad con los términos establecidos.
Una persona que es sentenciada bajo el Art. 74 del Código Penal, supra, según enmendado, es convicta porque el legislador dispuso que se le impusiera una penalidad adicional a quien ha cometido delitos y ha sido convicto en dos (2) ocasiones anteriores.
La imposición de una sentencia al amparo del Art. 74 del Código Penal, supra, según enmendado, no requiere la celebración de una vista para permitirle al acusado cuestionar su carácter como delincuente habitual.
La aplicación del Art. 74 del Código Penal, supra, según enmendado, no depende de una evaluación fáctica adicional de la personalidad o las características del acusado como delincuente habitual. Specht v. Patterson, 386 U.S. 605 *808(1967).(2) Depende de un hecho objetivo: la existencia de dos (2) o más convicciones previas y de la identidad del acusado. Demostrada la existencia de las convicciones previas, pro-cede que se dicte sentencia de acuerdo con los parámetros del Art. 74 del Código Penal, supra, según enmendado.
VIII
El apelante alega también que no se le podía declarar delincuente habitual sin habérsele concedido los beneficios de los Arts. 68 y 69 del Código Penal, supra.
Sobre dicha alegación basta con señalar que, al momento de dictarse la sentencia contra el acusado, no estaban en vigor los Arts. 68 y 69 del Código Penal, supra, respecto al *809delincuente habitual”. Ley Núm. 17, supra; Ley Núm. 76, supra; Pueblo v. Feliciano Hernández, supra.
X I — I
Por último, el apelante de autos fue notificado debida-mente en el pliego acusatorio no sólo del delito que se,le imputaba, sino de que era un delincuente habitual. Dicha acusación contenía los delitos anteriores que así lo acredita-ban.(3)
El apelante, en la lectura de la acusación, aceptó expresa-mente la imputación de delincuente habitual y se declaró no culpable del delito de robo imputado.(4)
Por las razones expuestas, se confirma la sentencia ape-lada.
El Juez Asociado Señor Hernández Denton emitió opi-nión disidente, a la cual se une el Juez Asociado Señor Rebo-llo López.
*810—O—

(1) Art. 74 del Código Penal:
“El convicto de delito sancionado con pena de reclusión que anteriormente hubiere sido sentenciado por dos o más delitos sancionados con esa clase de pena, cometidos en tiempos diversos e independientes unos de otros y que demostrare una persistente tendencia a delinquir, será declarado por el Tribunal delincuente habitual y recluido para su tratamiento hasta lograr su readaptación social.
“El máximo de esta reclusión no podrá exceder del máximo legal previsto para el delito cometido aumentado hasta el doble, y su mínimo no será nunca menor de tres años en los delitos graves, ni menor de seis meses en los delitos menos grave.” 1974 Leyes de Puerto Rico 471-472.


 En Specht v. Patterson, 386 U.S. 605 (1967), el Tribunal Supremo de Es-tados Unidos interpretó el debido proceso de ley federal en relación con una ley muy particular del estado de Colorado denominada Sex Offenders Act.
La controversia en dicho caso se circunscribía a la determinación de si el acusado —quien había sido encontrado culpable de la comisión de un delito sexual estatuido en el Código Penal de Colorado, pero no condenado bajo el mismo— podía ser sostenida bajo el Sex Offenders Act sin la celebración de una vista.
El Sex Offenders Act entraba en operación cuando el tribunal determinaba que el convicto constituía un riesgo para la comunidad, estaba incapacitado de sus facultades mentales o era un ofensor habitual.
Dicha ley especial disponía, específicamente, que al convicto se le hicieran unos exámenes psiquiátricos y que el psiquiatra rindiera un informe escrito al tribunal que contuviera los hechos y las recomendaciones sobre si el convicto debía ser enviado a un hospital o a una “casa del Estado” o de entrenamiento para los mentalmente enfermos. También debía indicar si el convicto podía ser super-visado adecuadamente de ser puesto en probatoria. La ley no proveía, sin embargo, que el convicto tuviera oportunidad de vista o de confrontar los hallazgos y recomendaciones del informe.
El Tribunal Supremo de Estados Unidos concluyó que, en conformidad con las disposiciones del Sex Offenders Act, el delito cometido según la legislación penal general no constituía el fundamento para dictar la sentencia contra el con-victo, sino que éste activaba otro procedimiento según la ley especial cuya pena intentaba evitar que el convicto ocasionara daños futuros. Concluyó el Tribunal que, al aplicarse el Sex Offenders Act, el acusado se estaba enfrentando a un nuevo proceso que implicaba otro tipo de penalidad criminal. Dentro de dicho proceso, el informe psiquiátrico tenía una importancia fundamental, por ello el acusado tenía derecho a una vista en la cual pudiera confrontar los hallazgos y reeoméndaciones del informe.
Nuestra legislación penal es totalmente distinta al estatuto de Colorado.


 Dicha acusación lee de la manera siguiente:
“Acusación por robo y delincuencia habitual. 23 de agosto de 1982.
“El acusado, Luis Enrique Reyes Morán, se alega es delincuente habitual, por cuanto ha sido convicto y sentenciado por los siguientes delitos:
“(1) G78-17 — Robo
“(2) G81-962 — Tentativa de Escalamiento Agravado
“(3) G78-377 — Robo
“(4) G78-1544 — Aprop. Ilegal Agravada
“(5) G77-1297 — Escalamiento Agravado
“Cometidos éstos en tiempos diversos e independientes unos de otros, de-mostrando este acusado una persistente tendencia a delinquir.” (Énfasis suplido.)


 La Minuta de 16 de septiembre de 1982 lee de la manera siguiente: “Ma-nifiesta la defensa que el acusado acepta la alegación de delincuencia habitual.” (Énfasis suplido.)